OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment 

Applicant's response received 26 January 2022 has been noted and considered. However, it did not overcome the rejection under 35 U.S.C. 112 (a) and (b). The new statement in the amendment that defines the break lines as showing that “…the surgical sponge may be of any length” results in an indefinite claim, and the retention of Fig. 8 in the disclosure, which shows the article at a singular fixed length, results in an inconsistent scope.  

The claim is now finally rejected as follows.

Claim Rejection – 35 U.S.C. 112

The claim is now finally rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling in the drawings of 26 January 2022 because the exact shape and appearance of the claimed design cannot be understood due the following:

Due to the applicant’s amendment, the scope of the claim is inconsistently and indefinitely disclosed.

(1) The scope is inconsistently disclosed. As stated in the non-final rejection under 35 U.S.C. 112(a) and (b) mailed 26 January 2022, the inclusion of both illustrations of the article in which the region between the symbolic breaks lines is defined as forming no part of the claim, as well as an additional figure (Fig. 8) in which a clear and definite length is disclosed, the applicant has established multiple distinct scopes of protection under a singular claim. The applicant may overcome this rejection by either redefining the or by canceling Fig. 8. Either strategy would remove the inconsistency.

(2) The scope is described indefinitely. The new statement submitted by the applicant describes the break lines as establishing that the surgical sponge can be “any length”. This statement is indefinite, as it literally does not establish a definite scope or appearance for the claim. Vague or broadening descriptions of the claim are not permitted in a design application. The applicant may overcome this rejection by amending the statement describing the scope of the claimed design to clearly, consistently, and definitely describe its scope and appearance. Suggestions from the previous non-final action are included below.

Depending on the intended interpretation of the claim scope:
The applicant may clarify that intention by inserting a statement in the specification to that effect, such as “The surgical sponge is shown with symbolic breaks in its length. The appearance of any portion of the article between the break lines forms no part of the claimed design.” In this situation Fig. 8 would be shown with an inconsistent scope in comparison with Figs. 1 – 7, and may also need to be cancelled to overcome the rejection.
 Or
The applicant may clarify that intention by amending the descriptions of Figs. 1 – 3, 6, and 7 to explain that these views are being shown with a break in their length in order to fit on the page, or for ease of illustration. An example of such a description might read “FIG. 2 is a top plan view of the surgical sponge of FIG. 1, shown with a break in its length for ease of illustration.” The applicant may wish to further clarify by inserting a feature statement following the figure descriptions that clarifies the scope as being represented in its entirety in Fig. 8, with Figs. 1 – 7 being shown with symbolic breaks in their length so that the figures fit into the required page dimensions.

Conclusion

The claim is finally rejected under 35 U.S.C. 112 (a) and (b).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922